Title: To James Madison from Jacob Wagner, 29 September 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Dep. State 29 Septr. 1806

Mr. Thom proposes leaving your quarter’s salary in the Bank, if you approve it.  Finding that the letter, which accompanied Genl. Armstrong’s, is more than a form, I have enclosed it today, though in course it should have gone last week.  The correspondences of the Commrs. at Paris, appealed to by Mr. R. can have no bearing upon the General, since they were functi officii before his arrival at Paris, i.e. their office was limited to a year after the ratification of the Convention, which took place 21 Octr. 1803, and we have a letter from the Genl. at Nantes dated 20th. Octr. 1804.  I know of nothing which they contain that can be supposed applicable to the view in which they were referred to.  yrs. truly

J. Wagner

